Citation Nr: 1746378	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right foot disability (claimed as right foot plantar fasciitis).

2. Entitlement to service connection for a left foot disability (claimed as left foot plantar fasciitis).

3. Entitlement to service connection for a right shin disability (claimed as right leg shin splints).

4. Entitlement to service connection for a left shin disability (claimed as left leg shin splints).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1995 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDINGS OF FACT

1. The Veteran's right foot disability is related to her military service.

2. The Veteran's left foot disability is related to her military service.

3. The Veteran's right shin disability is related to her military service.

4. The Veteran's left shin disability is related to her military service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a right foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 

2. The criteria for service connection for a left foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310.

3. The criteria for service connection for a right shin disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310.

4. The criteria for service connection for a left shin disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in February 2011.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in August 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for her bilateral feet and shin disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that her current bilateral feet and bilateral shin disabilities are a result active military service.  Specifically, the Veteran testified at her August 2017 Board hearing that she developed bilateral feet and bilateral shin pain during physical training and was forced to continue training even while placed on limited duty physical profiles.  The Veteran's service treatment records corroborate the Veteran's statements as there are numerous records noting complaints and treatment for foot and leg pain as well as limited duty physical profiles.  

In June 2011, the Veteran underwent a VA examination. The examination report noted that the Veteran's service treatment records document bilateral leg pain, a positive bone scan stress reaction of the feet and tibia, and a diagnosis of shin splints.  The examiner stated that the Veteran currently has bilateral plantar fasciitis and chronic bilateral shin splints.  The examiner opined that based on the Veteran's history, review of her medical records, and the in-person examination, the Veteran's chronic bilateral shin splints and plantar fasciitis is caused by or a result of her military activities.  The examiner relied on the continuation of an established diagnosis in service, her progression of a feet stress reaction diagnosed in service, and opinions based on current orthopedic literature as to establishing causation in rendering his opinion. 

In September 2011, an addendum VA opinion was obtained to determine whether or not the Veteran's non-service connected peripheral neuropathy is the cause of her bilateral foot and shin pain.  The addendum opinion stated that the previous June 2011 opinion remand unchanged even with a separate diagnosis of peripheral neuropathy.  The examiner stated that the Veteran "should be rated for service connected chronic shin splints and plantar fasciitis based on her history, review of her medical records, and her examination."  The examiner further stated that there is no causal relationship between plantar fasciitis, shin splints, and her non-service connected peripheral neuropathies as related to her diabetes. 

Therefore, the Board finds that entitlement to service connection for bilateral feet and bilateral shin splints is warranted.


ORDER

Entitlement to service connection for a right foot disability is granted.

Entitlement to service connection for a left foot disability is granted.

Entitlement to service connection for a right shin disability is granted.

Entitlement to service connection for a left shin disability is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


